DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a Final Office Action in response to applicant’s arguments filed on January 6, 2021

Claims 1-7, 13, and 14 are amendedClaims 1-14 are pending


Response to Arguments
1.) Applicant’s remarks filed on 1/6/2021 regarding 35 U.S.C. 112(b) rejection of claim 14 have been fully considered and is persuasive. Therefore, the rejection is withdrawn.
2.) Applicant’s amendment to claims 1, 13, and 14 filed on 1/6/2021 regarding “detecting a degree of inconvenience to a user in performing an operation of the information processing apparatus during a predetermined temporary period” necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with respect to claims 1-14 have been considered but are moot in view of the new ground(s) of rejection.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.) Claims 1-3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 10237304, Sokolov in view of US 8201224, Spertus
 	In regards to claim 1, Sokolov teaches an information processing apparatus comprising: a hardware processor programmed to: 	increase a difficulty level required for a user to perform an operation of the information processing apparatus for a predetermined temporary period(see US 10237304, Sokolov, col. 2, lines 15-21, where a stressful emotion may be detected that may result in a modification of a policy that governs computer activities[e.g. increase difficulty level]); 	then detect the user’s activity relating to the operation during the predetermined temporary period(see US 10237304, Sokolov, col. 9, lines 21-24, where the detected user activities may be reported) and; 	Sokolov does not teach set an authority level of the user with respect to the operation based on at least the detected activity during the predetermined temporary period 	However, Spertus teaches set an authority level of the user with respect to the operation based on at least the detected activity during the predetermined temporary period(see US 8201224, Spertus, fig. 4, where permissions are generated to temporarily permit the adjustment parental-control settings that permit a user to have a higher level of access to computer function[steps 420-430]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sokolov with the teaching of Spertus because a user would have been motivated to provide temporary administrative control functions to the multiple-level control, taught by Sokolov, in order to provide a more effective way of adjusting administrative controls for use with restrictive access requirements.(see Spertus, col. 1, lines 16-30)
In regards to claim 2, the combination of Sokolov and Spertus teach the information processing apparatus according to Claim 1, 	wherein, the operation is using a function of the information processing (see US 8201224, Sokolov, col. 6, lines 15-27, where a 3rd grade child is provided limited computer functions), and wherein the processor is programmed to:detect a degree of inconvenience to the user based on the user’s performance of the operation during the predetermined temporary period(see US 10237304, Sokolov, col. 2, lines 15-18, where a stressful emotion may be detected and correlated with a computer activity); and set the authority level of the user after the predetermined period has expired(see US 10237304, Sokolov, col. 6, lines 15-27, where a child may be given privileges for an extended period of time after having privileges for a limited period of time) . 	 	In regards to claim 3, the combination of Sokolov and Spertus teach the information processing apparatus according to Claim 2, wherein the operation made more difficult by requiring more operation steps to use the function or by making it more difficult to find an element corresponding to the function than in a state before the predetermined temporary period(see US 10237304, Sokolov, col. 1, line 65 – col. 2, line 7, where a user’s stress level regarding performing a computer activity may be determined based on the amount of movements a user performs. For example, as a result of performing additional steps [i.e. more operations], a user may be required to make additional movements). 	 	In regards to claim 13, Sokolov teaches a non-transitory computer readable medium storing an information processing program causing a computer to execute a  (see US 10237304, Sokolov, col. 2, lines 15-21, where a stressful emotion may be detected that may result in a modification of a policy that governs computer activities[e.g. increase difficulty level]); 	then detecting the user’s activity relating to the operation during the predetermined temporary period(see US 10237304, Sokolov, col. 9, lines 21-24, where the detected user activities may be reported); and  	Soklov does not teach setting an authority level of the user with respect to the operation based on at least the detected activity during the predetermined temporary period 	However, Spertus teaches setting an authority level of the user with respect to the operation based on at least the detected activity during the predetermined temporary period(see US 8201224, Spertus, fig. 4, where permissions are generated to temporarily permit the adjustment parental-control settings that permit a user to have a higher level of access to computer function[steps 420-430]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sokolov with the teaching of Spertus because a user would have been motivated to provide temporary administrative control functions to the multiple-level control, taught by Sokolov, in order to provide a more effective way of adjusting administrative controls for use with restrictive access (see Spertus, col. 1, lines 16-30) 	In regards to claim 14, Sokolov teaches an information processing apparatus, comprising:a hardware processor(see US 10237304, Sokolov, fig. 1, item 162[processor]) programmed to:detect a degree of inconvenience to a user in performing an operation of the information processing apparatus during a predetermined temporary period, the user being one who is a target of an authority level setting(see US 10237304, Sokolov, col. 2, lines 15-18, where a stressful emotion may be detected and correlated with a computer activity, wherein a user ); and 	Sokolov does not teach set an authority level of the user in accordance with at least the detected degree of inconvenience 	However, Spertus teaches set an authority level of the user in accordance with at least the detected degree of inconvenience(see US 8201224, Spertus, fig. 4, where permissions are generated to temporarily permit the adjustment parental-control settings that permit a user to have a higher level of access to computer function[steps 420-430]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sokolov with the teaching of Spertus because a user would have been motivated to provide temporary administrative control functions to the multiple-level control, taught by Sokolov, in order to provide a (see Spertus, col. 1, lines 16-30)
2.)  Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 10237304, Sokolov in view of US 8201224, Spertus and further in view of US 20040177270, Little
In regards to claim 8, the combination of Sokolov and Spertus teach the information processing apparatus according to Claim 1. The combination of Sokolov and Spertus do not teach wherein the processor is programmed to: 	set the authority level of the user so that use of a function of the information processing apparatus is disabled or becomes more difficult by setting a user interface 	However, Little teaches wherein the processor is programmed to: 	set the authority level of the user so that use of a function of the information processing apparatus is disabled or becomes more difficult by setting a user interface (see US 20040177270, Little, para. 0027 and 0061, where functions, applications, and settings are disabled when an authorization level is set to prevent a party from circumventing device control).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Sokolov and Spertus with the teaching of Little because a user would have been motivated to enhance data security by applying data integrity to a user’s credential information before (see Little, para. 0006)
In regards to claim 9, the combination of Sokolov, Spertus, and Little teach the information processing apparatus according to Claim 8, wherein the processor is programmed to: 	set the authority level of the user so that the use of the function is disabled or becomes more difficult when a detected degree of inconvenience to the user in performing the function is low(see US 20040177270, Little, para. 0027 and 0061, where functions, applications, and settings are disabled when an authorization level is set to prevent a party from circumventing device control). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Sokolov and Spertus with the teaching of Little because a user would have been motivated to enhance data security by applying data integrity to a user’s credential information before granting a user authorization to partake in computer activities taught by the combination of Skolov and Spertus(see Little, para. 0006)
In regards to claim 10, the combination of Sokolov, Spertus, and Little teach the information processing apparatus according to Claim 8, wherein the processor is programmed to: 	prohibit changing the authority level of the user when a detected degree of inconvenience to the user in performing the function is high(see US 10237304, Sokolov, fig. 2D, steps 238, 240, 262, and 264, where emotional data is detected and applied to a policy to deny access to an activity).
In regards to claim 11, the combination of Sokolov, Spertus, and Little teach the information processing apparatus according to Claim 8, wherein the processor is programmed to:  	set the authority level of the user based on a degree of inconvenience to another user who belongs to an organization identical to an organization of the user when a degree of inconvenience of the user in performing the function cannot be detected and a management objective relating to the function is set to a low target achievement level(see US 20040177270, Little, para. 0027, where users at a corporation are prevented from performing certain function due to an administrator applying a corporate control setting). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Sokolov and Spertus with the teaching of Little because a user would have been motivated to enhance data security by applying data integrity to a user’s credential information before granting a user authorization to partake in computer activities taught by the combination of Skolov and Spertus(see Little, para. 0006)
 	In regards to claim 12, the combination of Sokolov, Spertus, and Little teach the information processing apparatus according to Claim 8, wherein the processor is programmed to: 	set the authority level of the user by assuming that a degree of inconvenience (see US 10237304, Sokolov, fig. 2A, where an emotional sensor[215] generates context data to determine stress levels[i.e. degree of inconvenience] that’s used to determine a degree of access[i.e. grant or deny]) . 	
3.) Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 10237304, Sokolov in view of US 8201224, Spertus and further in view of US 20110258697, Ikeda
In regards to claim 4, the combination of Little and Giles teach the information processing apparatus according to Claim 2. The combination of Little and Giles do not teach wherein the processor is programmed to: 	adjust a length of the predetermined temporary period 	However, Ikeda teaches wherein the processor is programmed to: 	adjust a length of the predetermined temporary period (see US 20110258697, Ikeda, para. 0012, where the predetermined time is changed by a change unit). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Little and Giles with the teaching of Ikeda because a user would have been motivated to protect system, taught by the combination of Little and Giles, from unauthorized users by use of a first, second authentication units and a change unit in order to assure a user has logout from a system.(see Ikeda, para. 0012)
(see US 20110258697, Ikeda, para. 0012, when a predetermined time is changed to a second shorter time period when a first authentication objective is met). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Little and Giles with the teaching of Ikeda because a user would have been motivated to protect system, taught by the combination of Little and Giles, from unauthorized users by use of a first, second authentication units and a change unit in order to assure a user has logout from a system.(see Ikeda, para. 0012)
In regards to claim 6, the combination of Sokolov, Spertus, and Ikeda teach the information processing apparatus according to Claim 4, wherein the processor is programmed to: 	prolong the predetermined period when a frequency of use of the function is low based on a use history of the user (see US 8201224, Spertus, col. 15, lines 1-11, where a predetermined time limit is extended for temporary use of a restricted software). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination Sokolov and Ikeda with the teaching of Spertus because a user would have been motivated to (see Spertus, col. 1, lines 16-30)
In regards to claim 7, the combination of Little, Giles, and Ikeda teach the information processing apparatus according to Claim 4, wherein the processor is programmed to:  	shorten the predetermined temporary period when a high degree of inconvenience is detected(see US 20110258697, Ikeda, para. 0012, when a predetermined time is changed to a second shorter time period when an attempt at a second authentication of a user is not achieved). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Little and Giles with the teaching of Ikeda because a user would have been motivated to protect system, taught by the combination of Little and Giles, from unauthorized users by use of a first, second authentication units and a change unit in order to assure a user has logout from a system.(see Ikeda, para. 0012)
CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438